Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 10/27/2020.
Examiner’s amendment
3. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 2 is missing a (.) at the end. Accordingly claim 2 is amended to introduce a --.-- after “automatically” to complete the sentence.
Allowable Subject Matter
4. Claims 1, 18, and 21 are allowed. Claims 2-17, 19, 20 are allowed as being dependent on the independent claim. 
5. The following is an examiner's statement of reasons for allowance: Applicant’s arguments filed with the office 10/27/2020 were fully considered and found to be persuasive. The closest prior art of record is Peschke (US 2018/0231585 A1), which has common inventor, assignee with a  filing date (10/13/2017) within one year grace period of the filing date of the instant application (5/16/2018). 
The cited prior art does not teach or suggest “A dynamic probe for probing a dynamic data signal comprising a switching unit configured to provide at least two different input 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/SURESH K RAJAPUTRA/Examiner, Art Unit 2858   

/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858